Citation Nr: 1016718	
Decision Date: 05/05/10    Archive Date: 05/19/10

DOCKET NO.  02-04 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for headaches, claimed as 
residuals of a head injury.


REPRESENTATION

Appellant represented by:	Peter J. Sebekos, Attorney 


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1976 to January 1981.

This matter is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) in Togus, Maine, which, in part, denied 
the benefit sought on appeal.  In August 2004, a 
videoconference hearing was held before the undersigned 
Acting Veterans Law Judge.  A transcript of this hearing is 
of record.  In a September 2006 decision, the Board denied 
the Veteran's claim.  The Veteran appealed that decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In a memorandum decision issued in December 2008, 
the Court vacated the Board's September 2006 decision and 
remanded the matter to the Board for actions consistent with 
its decision. 

The appeal is REMANDED to the RO.  VA will notify the 
appellant if further action on his part is required.


REMAND

The Veteran contends that he has experienced headaches since 
a head injury sustained in a motor vehicle accident prior to 
his enlistment in the United States Navy, but that his 
headaches worsened during service.  He maintains that wearing 
a hard hat and breathing exhaust from equipment made him have 
headaches; in addition, he asserts that he sustained a head 
injury during service that caused headaches.

The evidence of record clearly shows that the Veteran was 
involved in a motor vehicle accident in May 1975 and was 
treated for a laceration of the forehead.  He was not found 
to have a chronic disability, such as a headache disorder, at 
that time or at any time prior to his enlistment in the 
United States Navy.  Upon entrance examination in December 
1975, the Veteran was noted to have a scar over his right eye 
due to a laceration that was sutured following an automobile 
accident in May 1975, and that the Veteran had had a 
concussion at the time of that accident; there was no finding 
of a chronic headache disorder or any residual of a head 
injury other than scarring.  During the Veteran's period of 
service, he was treated for complaints of headaches on 
several occasions.  The complaints were found to be related 
to a viral infection and alcohol abuse on most occasions; 
however, on at least one occasion (July 1976) the Veteran was 
treated for a headache in the right temporal region that was 
not associated with any viral syndrome.  The Veteran was 
treated for a laceration of the chin in March 1977, but there 
was no complaint of headache associated with that treatment.  
There was no diagnosis of a chronic headache disorder or any 
other residual of a head injury during service and, upon 
discharge examination in January 1981, the Veteran reported 
feeling "great" and marked "no" for having experienced a head 
injury or frequent or severe headaches during service.  He 
was discharged without any evidence of a chronic headache 
disorder.

An April 2003 VA examination report notes an assessment of 
chronic headaches.  The VA examiner reported that there was 
no scientific evidence to support the claim that wearing a 
hard hat would produce chronic headaches.  The examiner 
further opined that the Veteran's service treatment records 
did not show any association between current complaints of 
headaches and activities performed during active duty 
service.

In a September 2006 decision, the Board denied service 
connection for headaches.

In the Court's December 2008 Memorandum Decision, it was 
stated that remand was required because the April 2003 VA 
examiner's opinion was inadequate.  First, the Court found 
that the April 2003 VA examiner's opinion was inadequate 
because VA unfairly limited the field of inquiry of the 
examiner's opinion regarding the cause of the Veteran's 
headaches to whether they were related to the wearing of hard 
hats in service.  The examiner was not asked to (nor did he) 
provide an opinion as to whether there was aggravation of a 
preexisting headache condition.  As such, the examination 
report does not cover the scope of potential causes and is 
therefore inadequate.  38 C.F.R. § 4.2.

Second, the Court found that the April 2003 VA examination is 
based on an inaccurate factual premise.  See Kowalski v. 
Nicholson, 19 Vet. App. 171, 181 (2005).Specifically, the 
examiner essentially stated that the Veteran's headaches in 
service were associated with a viral syndrome, when on at 
least one occasion (July 1976) the Veteran was treated for a 
headache in the right temporal region that was not associated 
with any viral syndrome.  Moreover, the examiner noted that 
the Veteran indicated that he had been in a car accident one 
year earlier, when the car accident was really in 1975.  

In compliance with the December 2008 Memorandum Decision, the 
Board finds that the Veteran should be scheduled for a VA 
examination to determine whether his headaches, claimed as 
residuals of a head injury were incurred in or aggravated by 
his service.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should also arrange for the 
Veteran to be examined by a physician 
with the appropriate expertise to 
determine the presence and likely 
etiology of any headache disability.  The 
Veteran should be properly notified of 
the examination and of the consequences 
of his failure to appear.  His claims 
file must be reviewed by the examiner in 
conjunction with the examination, and any 
indicated studies or tests should be 
accomplished.  All clinical findings 
should be reported in detail.

If a headache disability is diagnosed, 
the examiner should provide opinions, 
based upon review of the Veteran's 
pertinent medical history and with 
consideration of sound medical 
principles, as to the following:

a.  Is it at least as likely as not (a 
50% or better probability) that a 
headache disability was incurred in the 
Veteran's military service?

b.  Is it at least as likely as not (a 
50% or better probability) that a 
preexisting headache disability was 
aggravated by the Veteran's military 
service beyond the natural progression of 
the disease? 

The examiner is asked to make specific 
reference to manifestations of the 
headaches prior to, during and subsequent 
to service.  The examiner should explain 
the rationale for all opinions expressed.

2.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim. 

3.  Thereafter, the RO should 
readjudicate the claim of entitlement to 
service connection for headaches.  If it 
remains denied, the Veteran and his 
representative should be provided an 
appropriate SSOC and afforded the 
opportunity to respond before the claims 
file is returned to the Board for further 
appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



_________________________________________________
K. R. FLETCHER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

